Citation Nr: 0029811	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-15 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.  


INTRODUCTION

The appellant had recognized guerilla service from May 1943 
to May 1945 and regular Philippine Army service from May 1945 
to March 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision letter of the VA 
Regional Office (RO) in Manila, Philippines, which determined 
that the appellant does not meet the basic eligibility 
requirements for nonservice-connected disability pension 
benefits.

Following a review of the claims file, it appears that the 
appellant has raised service connection claims which are not 
before the Board at this time.  However, they are referred to 
the attention of the RO for appropriate action. 



FINDINGS OF FACT

1.  The appellant had recognized guerilla service from May 
1943 to May 1945 and regular Philippine Army service from May 
1945 to March 1946.  

2.  The appellant does not have qualifying "active service" 
for purposes of VA pension benefits.


CONCLUSIONS OF LAW

Basic eligibility for VA nonservice-connected disability 
pension benefits is precluded by law. 38 U.S.C.A. §§ 107, 
1521 (West 1991); 38 C.F.R. §§ 3.6, 3.8, 3.203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he is entitled to an VA pension 
benefits as a result of his military service.

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled. 38 U.S.C.A. §§ 1502, 1521 (West 1991). In order to 
establish basic eligibility for non-service connected VA 
disability pension benefits, it is required, in part, that 
the claimant have active military, naval, or air service.  
See 38 U.S.C.A. §§ 101(2), 1521.




Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11, 13 (except section 412(a)), and 23 of this 
title.  See 38 U.S.C.A. § 107(a) (West 1991).  In effect, 
those persons with such service are not entitled to 
nonservice-connected VA disability pension benefits.  Id; 
Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).

For purposes of establishing entitlement to VA benefits, the 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: 1) the evidence is a document 
issued by the service department; 2) the document contains 
needed information as to length, time, and character of 
service; and 3) in the opinion of VA, the document is 
genuine, and the information contained therein is accurate. 
38 C.F.R. § 3.203(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Venturella v. Gober, 10 Vet. App. 340, 341- 
42 (1997) (embracing the holding in Duro).  Further, "service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed forces."  Duro and 
Venturella, both supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

The appellant had recognized guerilla service from May 1943 
to May 1945 and regular Philippine Army service from May 1945 
to March 1946 as verified by the United States Army service 
department.  The appellant has submitted various medical 
bills, which are not relevant to the matter of basic 
eligibility for pension benefits.  He has also submitted 
statements from some Philippine military officers in regard 
to his service.  However, they can not establish that the 
appellant's service meets the legal requirements for basic 
entitlement to pension.  

In support of his claim the appellant has argued that he 
served with USAFFE Guerilla units and with the regular 
Philippine Army, that he is a naturalized US citizen, and 
that, in his opinion and belief, his military service meets 
the requirements for pension benefits.  He has also submitted 
a copy of a Certificate of Naturalization issued to him in 
1998 by the US Immigration and Naturalization Service and a 
copy of a document in regard to the Filipino World War II 
Veterans Naturalization Act of 1990.   

It is well established that service such as has been verified 
for the appellant is not qualifying service for nonservice-
connected pension benefits and that naturalization does not 
establish a basis for such benefits.  See Fazon v. Brown, 9 
Vet. App. 319 (1996).  In fact, in that case the Court noted 
that the determinative factor for entitlement to VA 
nonservice-connected pension benefits is not citizenship but 
the type of service.  The appellant's type of service simply 
does not meet the requirements of active military service for 
VA pension benefits, regardless of his citizenship at the 
time of service or now.  

Despite the appellant's argument that his military service 
should entitle him to VA pension benefits, the Board is bound 
by the service department's findings and the applicable legal 
criteria.  As the appellant does not have the requisite 
service for basic eligibility for nonservice-connected 
pension benefits as required by law, there is no legal basis 
for allowing the claim.  The law is dispositive of this issue 
and the appeal is denied due to the absence of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426,430 (1994).  

ORDER

Basic eligibility for VA nonservice-connected pension 
benefits is denied.



		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 1 -


